Per Curiam.
The plaintiff was guilty of contributory negligence as a matter of law. (Rohrbacher v. Gillig, 203 N. Y. 413; Hudson v. Church of Holy Trinity, 250 id. 513.) The instructions by the defendant’s superintendent to the plaintiff on the day preceding the accident to place the mash in the boiler room of the cellar did not constitute an assurance to the plaintiff that he might proceed there safely in complete darkness and without guidance.
*303The judgment should be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgment unanimously reversed, with costs, and the complaint dismissed, with costs.